DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and 19-23, in the reply filed on 10/01/2021 is acknowledged.
Claims 12-18 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021, 8/18/2021, 12/22/2020, 5/20/2020, 10/16/2019, 6/05/2019 and 3/25/2019 have been considered.
Drawings
The drawings submitted on 3/25/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound of formula (1) wherein the groups R1 and L1 are explicitly and unambiguously defined, does not reasonably provide enablement for any compound (1) wherein R1 and L1 have any arbitrary substituents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The metes and bounds of the term “substituent” are not provided anywhere in the application. Paragraph [0068] gives a few examples of the substituent. Elsewhere, R1 is said to represent a substituent including a pyridine ring, a pyrazine ring etc. A “substituent including a pyridine ring” is quite general and has an unbound scope. Similarly, saying “L1 represents a divalent linking group including a benzene ring” does not reveal anything about that benzene-containing group, such as molecular weight and the presence or absence of isotopes, heavy metals, highly reactive functional groups, etc. Consequently, the identity of R1, when it is not hydrogen, and the identity of L1 are arbitrary and the substituent can include groups that may render the claimed invention inoperable. These groups include, for example, highly reactive groups that interfere with the synthesis or handling of the compound; polymeric groups that overpower the intended, e.g., electronic, properties of the compound, or render the compound highly insoluble and unprocessable; and heavy metal-containing groups that interfere with the intended purposes via, e.g., spin-orbit coupling. Applicant fails to provide enablement for the claimed invention when the 1 and L1. There is absolutely no guidance, either from the instant application or elsewhere, for one of ordinary skill in the art to prepare compound (1), wherein the substituent R1 and the substituents on L1 are any arbitrary chemical groups, to achieve an OLED with improved drive voltage and durability.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 2 are indefinite and have an unbound scope because R1 and L1 are ill-defined as explained above. The other claims depend from claims 1 and 2 but fail to remedy the deficiency and they are therefore indefinite as well. In addition, claim 3 depends from claim 1 and recites L1 to be “a simple atomic bond”. First, L1 as defined in claim 1 does not include a bond and, second, it is unclear as to what is meant by “a 1’s are hydrogens, as is the case in claim 10, the compound (1) may be too sterically crowded to prepare?) Claim 21 recites a sheet resistance unit of omega whereas the conventional unit is omega per square. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0187381 A1 to Xia et al.
Regarding claim 1, Xia et al. discloses an OLED having a configuration of anode /HIL/HTL/EML/HBL/ETL/EIL/cathode, wherein the ETL comprises the following aza-dibenzo compound:

    PNG
    media_image1.png
    286
    365
    media_image1.png
    Greyscale

1-6,9-10 = CH, X = S, X7,8 = N, L1 = anthracene, X11,12 = CR1 wherein R1 is a substituent. The reader can compare the prior art compound with the compound M-105 on page 30 of the specification to better visualize the correspondence:

    PNG
    media_image2.png
    305
    387
    media_image2.png
    Greyscale
.
Claims 1-3, 5, 8 and 23 are therefore anticipated. 

Claims 1-4, 8 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/065073 A1 to Iijima et al. (See attached computer-generated English-language translation.)
Regarding claim 1, Iijima et al. discloses an OLED comprising a plurality of organic layers, including a light emitting layer and an electron injection layer, sandwiched between an anode and a cathode, wherein the cathode is transparent, has high conductivity, and comprises silver, and wherein the electron injection layer is adjacent to the cathode and comprises an aromatic heterocyclic compound having a LUMO of -2.2 to -1.6 eV and having a nitrogen atom with a free lone pair (pp. 4-5). This compound is typified by such species as the following (p. 10):

    PNG
    media_image3.png
    340
    326
    media_image3.png
    Greyscale
.
This compound is representative of the claimed compound wherein X = O, X5,10 = N, L1 = a (substituted) benzene ring, X8,9 = CR1 wherein R1 is a substituent. Claims 1-4, 8 and 19 are therefore anticipated. The features of claims 20 and 22 can be found in, for example, device 2-34. Those of claim 21 can be found in the Tables on pages 41-42.

Claims 1-4, 6, 8, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014/103103 A to Hakii et al. (See attached computer-generated English-language translation.)
Regarding claim 1, Hakii et al. discloses an OLED comprising a plurality of organic layers, including a light emitting layer and an electron injection layer, sandwiched between an anode and a cathode, wherein the EIL is adjacent to the 

    PNG
    media_image4.png
    299
    434
    media_image4.png
    Greyscale

5,8 = N, L1 = a (substituted) benzene ring, X3 = CR1 wherein R1 is a substituent. Claims 1-2, 6, 8, and 19-22 are therefore anticipated. Claims 3-4 are anticipated by the device using compound 20

    PNG
    media_image5.png
    125
    568
    media_image5.png
    Greyscale
.

Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140004005A to Park et al.
	The reference discloses an organic electroluminescence element comprising a light emitting layer sandwiched between an anode and a cathode [0888], wherein the EML comprises an iridium complex dopant and a host material which is typified by the followings (pp. 7 and 10):

    PNG
    media_image6.png
    272
    222
    media_image6.png
    Greyscale
 and   
    PNG
    media_image7.png
    253
    225
    media_image7.png
    Greyscale
 .
These compounds are representative of the claimed compound wherein X = S, X7 = N, 1 = divalent group including a benzene ring, X8,12 = N in one case and X10 = N in the other. Claims 1-2, 5, 7-8 and 11 are therefore anticipated.

Claims 1-2, 5-6, 9 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011084531A to Katakura et al. (See attached computer-generated English-language translation.)
Katakura et al. discloses an organic electroluminescence element comprising a light emitting layer and an electron transport layer sandwiched between an anode and a cathode (see Table 5), wherein the ETL comprises compound 43:

    PNG
    media_image8.png
    267
    346
    media_image8.png
    Greyscale

which is exemplary of the claimed compound wherein X = S, X2,7,8 = N, L1 = carbazole, X3,6 = CR1 wherein R1 = a substituent. Claims 1-2, 5, 9 and 23 are therefore anticipated. Claim 6 is anticipated by the device using compound 11 in Table 7:

    PNG
    media_image9.png
    260
    475
    media_image9.png
    Greyscale
.
4,5,8 = N, L1 contains azacarbazole and benzene, X1 = a substituent. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762